                Case 1:17-cv-04007-KPF Document 81 Filed 07/17/20 Page 1 of 1

                              Robert W. Sadowski PLLC

     800 Third Avenue, 28th Floor                                       Fax: 646-503-5348
     New York, New York 10022                                           rsadowski@robertwsadowski.com
     Phone: 646-503-5341

     Via ECF                                                     July 16, 2020


                                                                    MEMO ENDORSED
     Hon. Katherine Polk Failla
     United States District Judge
     Thurgood Marshall United States Courthouse
     40 Foley Square, Room 618
     New York, NY 10007

                   Re: United Sand and New York State ex rel. Marianne T. O’Toole, as Trustee of
     the Bankruptcy Estate of Robert Douglas v. Community Living Corp., et al. Case No.: 1:17-cv-
     04007 (KPF)

     Dear Judge Failla:

             We represent Marianne T. O’Toole, Trustee of the Bankruptcy Estate of the Relator
     Robert Douglas in the case. At the initial pre-trial conference, the Defendants suggested that the
     parties conduct mediation prior to engaging in discovery. In conferring with the Plaintiff, we
     agreed to attend the early mediation if Defendants provided their insurance policy and made a
     counteroffer to Plaintiffs demand. On July 26, 2019, we asked the Court for an extension of time
     to July 8, 2020, to report to the Court because Plaintiff had received neither the insurance
     information nor a counteroffer. Last week on July 8, 2020, we received the insurance policy, and
     the Court granted another extension to today July 16, 2020 to provide Plaintiff with a
     counteroffer. Despite another request today for a counteroffer, we have received no
     communication from Defendants. In fact, Defendants’ Rule 26 initial disclosures have also not
     been served and are now long overdue. Accordingly, Plaintiff does not see the benefit of early
     mediation before any discovery is conducted.

                                          Respectfully submitted,

                                          s/Robert W. Sadowski

                                          Robert W. Sadowski

      Cc: Marianne T. O’Toole
Based on Plaintiff's representations, the Court agrees that mediation at this
stage would not prove fruitful. Should the parties jointly wish to
participate in mediation at any point between now and the post-fact discovery
conference, the Court stands ready to issue a referral.
                                         SO ORDERED.
Dated:     July 17, 2020
           New York, New York



                                                          HON. KATHERINE POLK FAILLA
                                                          UNITED STATES DISTRICT JUDGE
